 322DECISIONS OFNATIONALLABOR RELATIONS BOARDCrown Central Petroleum CorporationandOil,Chemical&Atomic Workers International Union,AFL-CIO. Case 23-CA-3026June 30, 1969DECISION AND ORDERBy MEMBERSFANNING, BROWN, AND ZAGORIAOn December 10, 1968, Trial Examiner HermanTocker issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed,assetforth in the attached TrialExaminer'sDecision.ThereaftertheGeneralCounsel and the Charging Party filed exceptions totheDecisionand supporting briefs, and theRespondent filed a brief in support of the Decisionand a reply brief to the General Counsel's andCharging Party's exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in this case, and finds merit in theexceptions.Accordingly, the Board adopts thefindings of the Trial Examiner only to the extentthat they are consistent with the summary andanalysis of the case set forth below.The essential facts in this case are as follows:On May 9, 1968, a grievance meeting took placebetween Respondent and the Workmen's Committeeof the Union.' Employee Gilliam was the chairmanof this committee and had served in this capacitysince 1963. One of the grievances taken up was thatof employee Harris, also a committeeman, withrespect to some overtime he had worked in thelatter part of March 1968. According to Harris, hehadbeen"ordered"toworkovertimebyRespondent Supervisor Manly, while protesting thatunderthecollective-bargainingagreementanemployee could only be "requested" to workovertime and could refuse, and he did not wish towork the overtime. Nevertheless, Harris had workedthe overtime under protest, and then had filed thegrievance.According toManly,hehadonly"requested" Harris to work overtime, and he deniedthat he had "ordered" Harris to do so. Harris andGilliam accused Manly of lying on this score, or atleast intimated as much, and told Manly that hewould pay for this earthlysin inthe hereafter. Themeeting was then adjourned. On the next day, May10, 1968, Respondent issued a letter of reprimand toHarris, and a letter of reprimand and suspension for1day to Gilliam, for their remarks to Manly at theMay 9 grievance meeting.As recognized initially by the Trial Examiner inhisDecision, under applicable Board precedents,suchasBettcherManufacturing Corporation, N. P.Nelson Iron Works, Inc.,his own decision inHuttigSash & Door Company, Inc.,andThor PowerTool Company,'itwould normally be found thatthis is a clear case of protected conduct during agrievanceproceeding,andthatRespondentwrongfully disciplined both Harris and Gilliam forsuch conduct.' However, the Trial Examiner foundthat there were special circumstances here which callfor a different conclusion.The first special circumstance relied on by theTrial Examiner is that he perceived of no distinctionbetweenan employee being requested by hissupervisor to do something and being ordered to doit,that thus the seed of this case was ill born, andthe case is of a "sport" or "maverick" nature. Weneed not pass on this question, however, because, asrecognized by the Trial Examiner, the alleged unfairlabor practice with which we are concerned is notwhether Harris was wrongfully ordered to work, butwhetherHarrisandGilliamwerewrongfullydisciplined for protected activity at the grievancemeeting.The second special circumstance relied on by theTrial Examiner is that there was no justification forthe statementsmade by Harris and Gilliam toManly. In support, the Trial Examiner relied on hisconclusions that the remarks in issue were "coldly"intentional,thatManly was a mild-appearingperson, that Gilliam had no reason to accuse Manlyof lying without personal knowledge of the facts,and that the other employees in the plant weresurprised and shocked when they learned of thestatements.We consider these conclusions, ifcorrect, to be unimportant on the issue of whetherthe statements were protected. The issue is notwhether the statements by Harris and Gilliam werejustified by either the Trial Examiner's standards orours,but rather whether these statements were soopprobrious as to remove them from the otherwiseprotected nature of the grievance meeting. We findthattheywerenot.Thus,inBettcherManufacturing, supra,the Board held in a similarsituation that an employee was engaged in protectedactivitywhen in the course of bargaining heintimated that his employer was a "liar" and"juggled" his books to convey a false picture of thecompany's financial status. In so holding, the Boardmade the following pertinent observations withrespect to the censorship of such remarks:'TheWorkmen's Committee for the handling of employee grievances isprovided for by the contract between Respondent and the Union.'76 NLRB526, 80 NLRB 788, 154 NLRB 1567, and 148NLRB 1379,respectivelySee also Socony Mobil Oil Company, Inc,153 NLRB 1244,enfd as modified 357 F 2d 662 (C.A 2)See also the Trial Examiner's explication at the hearing of the general177 NLRB No. 29 CROWN CENTRAL PETROLEUM CORP.323A frank, and not always complimentary, exchangeof views must be expected and permitted thenegotiators if collectivebargainingis to be naturalrather than stilted. The negotiators must be freenotonlytoputforthdemandsandcounterdemands, but also to debate and challengethe statements of one another without censorship,even if, in the course of debate, the veracity ofone of the participants occasionally is broughtintoquestion.Ifan employer were free todischargean individual employee because heresenteda statement made by that employeeduring a bargaining conference, either one of twoundesirableresultswouldfollow:collectivebargainingwould cease to be between equals (anemployeehavingnoparallelmethodofretaliation), or employees would hesitate ever toparticipate personally in bargaining negotiations,leavingsuchmattersentirelytotheirrepresentatives. [Emphasis supplied.]These observations are equally applicable to thesituationhereof a grievance meeting betweenmanagementandemployeerepresentatives,particularly since the primary issue in the grievancewasthe veracity of management.The last special circumstance relied on by theTrial Examiner is that there is no evidence of anyunion animusby Respondent in this case or in themany years of Respondent'srelationswith theUnion. Such affirmative evidence ofunion animusmight be necessary to support a violation of Section8(a)(3),' but it is not necessary to support a violationof Section 8(a)(1). Accordingly, while Respondent'sdisciplining of Harris and Gilliam forengaging inthe collective-bargainingprocess itselfmay havebeeninherentlydiscriminatory,'wefinditunnecessary to resolve that issue, for we find that inany event such disciplining constituted interference,principles applicable to this type of case,which he sets forth in hisDecision.'We find no merit in Respondent's contention that,because Manly was aplant supervisor and not a member of Respondent's industrial relationsdepartment negotiating team at the grievance meeting,Manly could not besubjected to the remarks in question lest it infringe upon his supervisorydisciplinary authority over the employeesAs indicatedby the TrialExaminer at the hearing,the "master-servant"relationship does not carryover into a grievance meeting,but there is instead at such a meeting onlycompany advocates on the one side and union advocates on the other sideengaged as opposing parties in litigation.Accordingly,with respect to thegrievance in issue,Manly was at the grievance meeting,not in the role of a"master,"but as a company advocate and one of the parties involved inthe litigation,and in fact one of the parties directly involved in thegrievance itselfAs such,he was subject to the same free exchange ofremarks as any other company representative, and his supervisorydisciplinaryauthoritywas not involved.To hold otherwise wouldimproperly interfere with such a free exchange,and might indeed leave nofree exchange at all in the countless situtations of smaller employers withno industrial relations department,where only supervisors represent theemployer in grievance meetings.'But seeN L.R.B v. Great Dane Trailer,Inc,388U.S.26, andN L.R.B v. Fleetwood Trailer Co.,389 U.S 375,where the SupremeCourt heldthat some conduct may be inherently discriminatory,and notrequireaffirmativeevidence of antiunion motivation.'See In5, supra.restraint,and coercion with respect to Section 7rights,and thus violated Section 8(a)(1).CONCLUSIONS OF LAW1.Respondent is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2.Oil, Chemical & Atomic WorkersInternationalUnion,AFL-CIO,is a labor organization within themeaning of Section 2(5) of the Act.3.Respondent interfered with,restrained,andcoerced its employees in the exercise of rightsguaranteed by Section7 of the Act,and therebyengaged in and is engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(1) and Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices, we shall order it toceaseanddesisttherefromand take certainaffirmative action in order to effectuate the policiesof the Act.Having found that Respondent unlawfully issued aletter of reprimand to employee Harris, and a letterof reprimand and suspension for 1 day to employeeGilliam, we shall order Respondent to revoke andexpunge from its records such reprimands; and tomake employee Gilliam whole for any loss of paysuffered by him as a result of his 1-day suspension,with interest at the rate of 6 percent per annumcomputed quarterly in accordance with F.W.Woolworth Company,90NLRB 289, andIsisPlumbing & Heating Co.,138 NLRB 716.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Crown Central Petroleum Corporation, Houston,Texas, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a) Issuingletters of reprimand to, or suspending,employees because of their protected participation ingrievance meetings.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Revoke and expunge from its records theletters of reprimand issued to George S. Harris andJackR.Gilliam onMay 10, 1968, and makeGilliam whole for any loss of earnings he may havesuffered as a result of his 1-day suspension on May13, 1968, in the manner set forth in the sectionhereof entitled "The Remedy."(b) Preserve and, upon request, make available totheBoard and its agents, for examination andcopying, all payroll records, social security records, 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDtimecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due.(c)Post at its place of business at Houston,Texas,copiesof the attached notice marked"Appendix."'Copies of such notice, on formsprovided by the Regional Director for Region 23,afterbeingdulysignedbyanauthorizedrepresentativeofRespondent,shallbepostedimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, inconspicuousplaces,includingallplaceswherenoticestoemployeesarecustomarilyposted.Reasonable steps shall be taken by Respondent toinsure that such notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director for Region 23, inwriting,within 10 days from the date of thisDecision and Order, what steps Respondent hastakento comply herewith.'In the event that the Board'sOrder is enforced by a decree of a UnitedStatesCourt of Appeals,there shall be substituted for the words "aDecision and Order"the words"a Decree of the United States Court ofAppeals Enforcing an Order."APPENDIXNOTICE TO ALLEMPLOYEESPursuant to a Decision and Orderof TheNationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify our employees that:WE WILL NOT issue letters of reprimand to, orsuspend,employeesbecauseoftheirprotectedparticipation in grievance meetings.WE WILL NOT in any like or related manner interferewith,restrain,or coerce our employees in the exerciseof rights guaranteed them in Section 7 of the Act.WE WILL revokeand expungefrom our records theletters of reprimand issued to George S. Harris andJack R. Gilliam on May 10, 1968, and WE WILL makeGeorge R. Gilliam whole for any loss of pay he mayhave suffered as a result of his 1-day suspensionon May 13, 1968, with interest thereon at the rate of6 percent per annum.DatedByCROWN 'CENTRALPETROLEUMCORPORATION(Employer)(Representative)(Title)Thisnotice must remain postedfor 60consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.If employees have any question concerning this noticeor compliancewithits provisions,theymay communicatedirectlywith the Board'sRegionalOffice, 6617 FederalOfficeBulding,515 Rusk Avenue,Houston,Texas 77002,Telephone713-765-0404.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEHERMAN TOCKER, Trial Examinar: This case, with allparties represented, came on to be heard before me inHouston, Texas, August 14-15, 1968. The charge was filedby Oil, Chemical & Atomic Workers International Union,AFL-CIO,May 16, 1968, and duly served on theRespondent, Crown Central Petroleum Corportation. TheGeneral Counsel, by complaint dated June 20, duly servedon that day, instituted this proceeding alleging thatRespondent on or about May 10 had reprimanded oneemployee and had reprimanded and suspended for one dayanother employee because of conduct in which they hadengaged while participating in protected activities.Respondent appearedby Counseland filed its answerJune 28, admitting these disciplinary actions but denyingthat they had been imposed in violation of law.Except foritsdenials of violation of law,itadmitted all otherallegations set forth in the complaint.The IssueDuring the course of a general grievance meetinghaving to do with a number of matters of concern to theemployees,there came up for consideration one grievancearising out of conflicting views as to the mandatory ornonmandatory nature of overtime provisions in theparties'collective-bargainingagreement.One of themembers of the Union's Workmen's Committee wasinvolved personally.Regardless of the actual words used,for the purpose of stating the issue it may be saidgenerally that George S.Harris,the aggrieved employeeandmember of the Workmen's Committee, calledRespondent'sAssistant Superintendent ofMaintenance,Fred Manly, a liar and reminded him that after death andin the hereafter he would be held to account for his sinsand that Jack R. Gilliam, another member of thecommittee,if not in the exact words at least in words oflike nature,repeated the accusation and the reference tothe hereafter.Counsel supporting the complaint contends that thishaving been a meeting called for the purpose of discussinggrievances,attendedbymembers of the Workmen'sCommitteeon the one side and by managementrepresentatives on the other,and the words spoken havingbeen connected directly with a grievance being processed,the two employees uttering them were engaged in aprotectedactivityandconsequentlyimmune fromdisciplinaryaction.Respondent,on the other hand,contends that the utterance of these words was rankinsubordination which became known to the employees initsrefinery,thereby impairingManly'sefficacyas asupervisor and, not only were not protected for thesereasons but more importantly,were not seized upon by itas a pretext for interfering with,restraining,or coercingthese employees in the exerciseof their protected rights orfor the purpose of discouraging activities on behalf of theUnion.This then is the issue: Under the particular facts of thiscase and the circumstances surroundingthe utterance ofthe remarks,are Respondent's reprimand of one of theseemployees and reprimand plus one-day suspension of theother to be regarded as having been made(to quote fromthe complaint)"[B]ecause employees Harris and Gilliamjoined,or assisted the Union and/or sought to bargaincollectively through representatives of their own choosing CROWN CENTRAL PETROLEUM CORP.325and/or engaged in other concerted activities for thepurposesofcollective-bargainingormutual aid orprotection."Prior to and again at the opening of the hearing,Respondent made a motion for an order to dismiss or inthe alternative to stay proceedings pending arbitration.That motion was denied and the hearing proceeded on themerits.Now that I have heard the entire case on themerits, it may be that the wiser course here would havebeen to reserve decision on the motion and leave the wayopen for alternate disposition in an arbitration proceedingin accordance with the contract.Inasmuch as the motionwas denied and I am now in a position to dispose of thecase on the merits,I see no reason to reconsider my priordenial and for that reason adhere to it.Now, after carefully considering all the testimony givenat the hearing,relying in great part on my observation ofthewitnessesduring the time that they gave thattestimony,and carefully considering the oral argumentmade by Counsel supporting the complaint at theconclusionof the hearing and the posthearing briefsubmitted on behalf of the Respondent by its attorneys,and upon the whole record,the following are myFINDINGS OF FACT1.THEBUSINESS OF THE EMPLOYERAND JURISDICTIONCrown Central Petroleum Corporation is, and at alltimesmaterialhereinhas been,a corporation dulyorganized and existing under and by virtue of the laws ofthe State of Maryland. It operates numerous facilities,one of them being a refinery in Houston,Texas, the onlylocation involved in this proceeding.It is an employerengaged in commerce within the meaning of Section 2(6)and (7)of the Labor Management Relations Act, asamended.TheNationalLaborRelationsBoard hasjurisdiction of this proceeding and of the Respondent.11.THE LABORORGANIZATION INVOLVEDOil, Chemical &Atomic Workers International Union,AFL-CIO-CLC, Local 4-227, in this proceeding calledOil,Chemical&Atomic Workers International Union,AFL-CIO,is a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESSometime prior to May 9,employee George S. Harrisbecame embroiled in a discussion or disagreement as towhetherAssistant Superintendent ofMaintenance FredManly could require him to work overtime within themeaning of the collective-bargaining agreement betweentheUnion and Respondent.Harris took the position thatovertime was not mandatory but was optional with theemployee.Manly took the position that he could requireHarris to work overtime.The discussion or disagreementculminated inHarris'working overtime but there isdisagreement as to the manner in which this came about.On the part of Harris it is contended that,toward the endof the discussion,Manly first merely requested him towork overtime but, following a maneuver to crystalize thesituation,Manly ordered him to work overtime.Manly,on the other hand, took the position that at no time didhe actuallyorderHarris to work overtime-he merelyaskedhim to work overtime.The distinction sought to be broughtout by the twoversions is, in my opinion,hardly worthbeing called that.Iperceive no distinction between an employee being askedby his supervisor to do something and beingordered to doit.The employee should do it in either case.The requestdoes not have to be labeled as an order.The request is anorder.Thus, the seed ofthis case was illborn.(One shouldnot overlook a distinction which might arise between aninquiry whether an employee is willing towork overtimeand a requestthat he do so. This isnot the situation withwhichwe are confronted here.)The alleged unfair practice with which we areconcerned is not whether Harris wrongfully was orderedto workbut whether Harris and Gilliam were within theprotection of the law whenthey calledManly a liar andwarned him of the consequences he would suffer in thehereafterwhenManly insisted that he had requestedHarris to work overtime while Harris contended thatManly had ordered him to work overtime.In any event,during the course of the meeting, which Irepeatwas not concernedsolelywiththisparticularovertime question,almost everything involved in this casehappened and it happened in just a few minutes. There areseveral versions of what happened-Harris'version:Harris addressedManly saying, "Mr.Manly, do you deny telling me at that time that youordered me to work overtime today, ten hours Saturdayand ten hours Sunday?" Manly replied, "I didn't orderyou to work overtime " Harris told him, "Mr. Manly, Ihave known you a long time, and I have worked with youand I have grown to respect you One of these days youare going to die and you are going to go to hell just assure as youare sittingthere."Following the meetingchairman's admonition that if any more remarks like thatwere made, the meeting would be adjourned, CommitteeMember Gilliam said, in response to the meetingchairman's reply to his protest, "Well, we don't have toget to talking about a man's hereafter." Gilliam then said,"Well, we have always been taught if we don't do rightwhile we are on this earth we are going to go to hell whenwe die." Manly then asked Gilliam, "Do you think I amlying?" Gilliam answered, "Fred, I don't know if you arelying or not, but I know you are capable of it, and I havelearned lots of things here in the last few months " Themeeting was then adjourned.Committeeman Gilliam's version:The matter of theovertime was brought up and Gilliam "asked [Manly] ifhe ordered Mr. Harris to work overtime and under whatprovision of the contract " There was some discussionabout the clause in the contract and themannerinwhichitcame to be inserted. This was followed by somereference to what had happened at the time the overtimei..sue first arose.Gilliam then addressed Manly and said,"Well, now, you are saying that you did not order Georgeto work overtime but at the same time you are telling meyou have the impression that you have a right to." Then,following some remarks by Harris, Harris addressedManly directly and said, "Mr. Manly, do you rememberme askingyou if I was -- had a choice of workingovertime in thismeeting,"towhichManly replied that"he didn't order him to work overtime." Harris theninquiredofManly whether he remembered anothercommitteemember "telling [him] that if [he] wanted[Harris]towork to order [Harris] to do so." Manly'sanswerwas,"No, I do not." This was followed byadditional conversation which was sought to be concludedby Gilliam with a remark to Harris to the effect thatManly had told his side of the story and that was all thatthey had asked him. At this point, "George [Harris] kindof put his head down toward the table [and said] Mr. 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDManly, I have known you for a long time. I haverespected youBut I am afraid when you die you aregoingto hell." Gilliam made the reservation that thesewords might not have been the exact words but they werealmost exact These words were followed by the meetingchairman's statement that if there was going to be anymore language of that sort, the meeting would beadjourned. This prompted Gilliam to tell the chairman,"Now, Harry, you know and I know that we have allbeen taught that if we commit a sin on earth and if wedon't pay for it we are going to pay in the hereafter."Manly then, in view of this remark, turned to Gilliam andsaid, "Are youcallingme a liar" Gilliam replied, "No,Mr Manly, I am not calling you a liar, but, I think youare." The meeting was then adjourned.Union Committeeman Garrett's version:Following afirstsession inthemorning, the grievance meeting wasresumed after lunch and the meeting chairman addressedGilliamtellinghim "that the ball belonged to him."Gilliam asked Manly "if he had instructed Mr. Harris towork overtime under threat of penalty if he didn't, andMrManly denied that he had so stated that to Mr.Harris [claiming] that he had requested him to workovertimethathedidnot threaten him withdisciplinary action if he refused to work, that they hadasked him to work overtime . . Mr Harris told himthat he had threatened him with disciplinary action."Then, after some "bantering" back and forth betweenHarris and Manly, Mr. Harris made the statement, " `theold man is getting old,' referring to Mr. Manly, and that,'one of these days he is going to die and he is going tohave to account for his lies or for his lying,' . ." Thiswas followed by the meeting chairman's statement thatthe meeting would be adjourned if such talking continued.This prompted Gilliam to tell the committee chairman,"If you are telling us that we cannot tell a man that he islying when he is lying, I am telling you now the man islying." The meeting then was adjourned.Union CommitteemanBradley'sversion:AfterManlycame into themeetingHarris asked him "[I]f he hadasked him to - if he told him that he must workovertime on this ten-hour schedule they had been working,and Mr Manly said, 'No, George, I didn't tell you youhad to work I asked you if you would work ' " Thequestion was repeated by Harris and Manly again said,"George, I said that I asked you to work. I didn't tell youthat you had to work " George [Harris] said, `Well, theoldman is getting old and when he dies he is going tohave to answer for his lying ' " Then, following thecommittee chairman's remonstrance that he would nottolerate this sort of talk, Gilliam told him, "Well, Harry,you mean we can't tell a man he is lying when we knowhe is lying? I am telling you I think the man is lying."This caused the committee chairman to close themeetingThe foregoing areUnionCommitteeMembers'versions.The Respondent'switnesses' versions were nottoo far different except that wherever the Union'switnesses had said that the words"lie" or "lying" wereused the adjective"damn" or the imprecation "G-ddamn"prefixed the word "lie."It would not be twodifficult,in casual reliance on casessuch asBettcherManufacturing Corporation,76 NLRB526,N.P.Nelson Iron Works,Inc.,80 NLRB 788,MateHolt Company,161NLRB 1606, or my own decision inHuttig Sash&Door Company,Inc.,154 NLRB 1567, orevenThor PowerTool Company,148 NLRB 1379, tosay that this is a clear case of protected conduct during agrievance proceeding and that Respondent wrongfullyreprimandedbothHarris and Gilliam and suspended thelatterforone day.Indeed,at the conclusion of thehearing,in suggesting to Respondent'sattorney what Iwould like himto cover fullyin his brief,I said:Idon't thinkany employeeever shouldtalk to anysupervisor in an insubordinate manner,and I think thathe ought to be disciplinedor fired ifhe does. But whenthere is a grievance proceeding we have advocates andparties,andonone side you have the unionrepresentativeswho are advocates,and on the othersideyouhave company representatives,who areadvocates.At this particular time they are advocates.They arenot masters and servants.They are advocates.As far asthe parties are concerned,you have onepartyagainstanotherparty.You don't have amaster-servant relationship.You have alitigatingrelationship.So that the ordinary rules of master and servant donot apply because it's not a master-servant relationshipthere.It'sa relationship of litigation in adversaryproceedings.On the one hand,the advocacy, on the other handthe accused and the party who is doing the accusing.Not master and servant.The companydoes have disciplinary powers, but itsdisciplinarypowers should be exercised only inconnectionwith the exercise of the master-servantrelationship,notwith respect to eventswhichmayoccur during litigations,whether theybe grievancelitigations or Foard litigationsor any other kind oflitigations.If the party who is not an employee engaged in themost reprehensible conduct,the employercouldn't firehim because he is not an employee.The employermight go to court and sue him for liable [libel] orsomethinglikethatormalicious prosecution. Justbecause a man happens to be an employee doesn'tchange his status.He is still aparty or isstillanadvocate.And this isthe thingyou have got toovercome in my mind or [in] the casesto which you[will] refer you have got to overcome.Ihave concluded that the matter is not as simple as allthat after pondering over this entire situation in the longtimewhich has elapsed since the conclusion of thehearing.Iam in total agreementwith the remark of theTrial Examiner inThor PowerTool Company(above, at1387):It is not surprising that no casecan be foundsquarely controlling the result here,for it is the essenceof these "balancing"cases that the balance must bestruck in each case withan eye to thespecial factspresentedby it.What are the special circumstancesrelied on by the parties here, and what weight should beaccorded them?There are special circumstancesherewhich have abearing upon what decision should be made.As we are requested so frequently to do, I haveexamined,upon due notice to all counsel,Respondent'slabor history before this Board.All thatI have been ableto find out about it throughout the entire life of the Boardisan alleged 8(2) case combined with a representationcase in which the unlawful labor practice charge wasdismissed,24 NLRB 217, anda representationCase, 57NLRB 13, following which the Union,Charging Partyhere,was certified in February1945, forRespondent'sPasadena plant.Iassume that during all the interveningyears it has been the bargaining representative of CROWN CENTRAL PETROLEUM CORP.Respondent'semployees there.Moreover,during all theintervening years not one unfair labor practice charge hasbeen decided against Respondent and, for all I know,none has been filed.Moreover,itappears that in accordance with thecollective-bargaining agreement between Respondent andtheUnion,thereisalong-establishedWorkmen'sCommittee which represents the employees"in collectivebargainingandgrievancenegotiationswiththeCompany."Employees serving on this committee are"compensated by the Company for all scheduled workingtime lost due to"collective-bargaining and grievancenegotiations.Jack Gilliam,one of the Union witnesses inthisproceeding,firstwent on the committee in 1955.Others on the committee have served for varying times.There is no suggestion that any member ever has beenbrought to task or been the victim of discrimination orretaliation by reason of his serving on the committee.Grievances have been heard by a permanent arbritrator.The Union'sown attorney,on at least one occasion,thought it wise to caution participants in such aproceedingagainst intemperate conduct.While it isentirely possible that such cautioning was a tactic to makeagood impressionon the arbitrator,itappearsnevertheless that restraint,as opposed to belligerency, wasthe accepted and recognized desirable pattern for relationsbetween the Company and its employees.The particular meeting at which the alleged offensiveconduct occurred had been conducted calmly and withoutheat or rancor.There was no marked excitement. Theaccusations of lying and promises of retribution in thehereafter are claimed by the Union witnesses to have beenmade coolly and calmly with deliberation.If that is so,then the remarks must have been coldly intentional.Ihad the opportunity to observe Fred Manly, thesupervisor,who had been accused of lying and warned tobeware of what would happen to him in the hereafter. Heseemed to me to be a mild-mannered,soft-spoken, quiteelderly man,far from robust in appearance.Regardless ofwhatHarris'viewofwhether the word"order"or"request"had been used,there was no reason because ofthe manner in which this meeting was being conducted orthe historical pattern of previous meetings to call thismild-appearing person a liar and to remind him that hehad not long to live and would pay for his sins in thehereafter.Additionally,there was no reason for Gilliam,who had no personal knowledge of the facts, to echoHarris and,without such personal knowledge,himself toaccuse Manly of having lied.Calling Fred Manly a liar seems indeed to have beensurprising and shocking to employees in the plant who,from the way I understood the testimony on hearing itgiven by the witnesses who testified in this connection, hadregarded him with great respect and had learned of theaccusationwithastonishment and awe.There just does not appear to have been anywhere inthis case or in all 23 years of Respondent's relations withthe Union and its employees,any union animus.In fact, itappears to the contrary. Certainly Gilliam and Harris327(andpresumablyallotherWorkmen'sCommitteeMembers) were not disciplined because they participatedin grievance proceedings or in the proceeding out of whichthis case arose.Equally certainit isthat the disciplinaryaction taken against them was not pretextual for thepurpose of interfering with their functions as members oftheWorkmen's Committee or any other right protectedunder the law.And so, regardless of the usual rule which should notbe permitted to becomea per serule and my views asexpressed inHuttig Sach & Door(above) and the remarksImade at theclose of thehearing(quoted above), thiscase appears to be a "sport" or of a maverick nature. Itsdisposition should be limited solely to its own peculiarfacts and I hardly would deem it suitable as a precedentfor weakening or undermining the rule ofBettcher(above)orNelson Ironworks(above). This particular case just isnot one which requires a finding that there has been anyinterferencewith any protected right or any conductintended and calculated to discourage membership in theUnion.Now, therefore, upon the whole record, the followingare myConclusion of Law1.The Respondent is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.Oil,Chemical& AtomicWorkers InternationalUnion,AFL-CIO,isa labor organization within themeaning of Section 2(5) of the Act.3.TheRespondent did not discipline employees Harrisand Gilliam because they"joined,or assisted the Unionand/orsoughttobargaincollectivelythroughrepresentatives of their own choosing and/or engaged inother concerted activities for the purposes of collectivebargaining or mutual aid or protection."4.Respondent did not interfere with,restrain,or coerceitsemployees"in the exercise of rights guaranteed inSection 7of the Actand (did not)engage in, (nor is it)engaging in unfair labor practices affecting commercewithin the meaning of Sections 8(a)(l) and 2(6) and (7) ofthe Act."5.Respondent did not discriminate and is notdiscriminating"in regard to hire or tenure or terms orconditionsofemployment of its employees" andconsequently did not engage in "unfair labor practicesaffecting commerce within the meaning of Section 8(a)(3)and Section 2(6) and(7) of the Act."Upon the foregoing findings and conclusions,and theentirerecord,andbeingof the opinion that theRespondent is not engaged in and is not engaging in theunfair labor practices alleged in the complaint, thefollowing is my recommendedORDERIt is hereby ordered that the complaint in this case be,and the same hereby is,dismissed in all respects.